Citation Nr: 1008104	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-39 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel




INTRODUCTION

The Veteran had active military service from January 2002 to 
January 2008.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for GERD, 
the Board has characterized this issue in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service- connected disability). Although the RO has granted a 
higher initial rating for GERD during the pendency of this 
appeal, inasmuch as higher ratings are available, and in this 
matter, the Veteran is presumed to seek the maximum available 
benefit for a disability, the claim for an initial higher 
rating remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993);

For the reasons addressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran when further 
action, on his part, is required.


REMAND

In the Veteran's June 2008 notice of disagreement, he stated 
that his symptoms associated with his service- connected GERD 
were more severe and described his symptoms as heartburn, 
regurgitation, and substernal pain.  In a December 2008 
letter, the Veteran asserts that he has developed symptoms of 
regurgitation, burning of the throat and esophagus, 
pain/pressure under his sternum, and difficulty swallowing.  
He indicated that he saw a doctor a few weeks earlier to 
assess his GERD.  The Veteran underwent a VA examination of 
his service-connected GERD in February 2008.  In January 
2009, the VA examiner submitted a supplemental opinion, 
noting that if the Veteran contends his symptoms are more 
severe and impairing his health that he should be re-
evaluated.  Thereafter, the current 10 percent rating was 
assigned.  Appellant has asserted that he has symptoms that 
warrant a 30 percent rating.  In light of the above, the 
Board finds that to ensure that the record reflects the 
current severity of the Veteran's service-connected GERD, a 
more contemporaneous examination is warranted, with findings 
responsive to the applicable rating criteria. See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the Veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (an examination too remote for rating purposes 
cannot be considered "contemporaneous").

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO/AMC 
should, through VCAA-compliant notice, give the Veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim for a higher initial rating for GERD 
on appeal.  The RO/AMC should specifically request that the 
Veteran identify and provide authorization to enable VA to 
obtain treatment from the physician who recently evaluated 
his GERD, as referenced by him in a December 2008 letter 
attached to his substantive appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should send to the Veteran 
a VCAA-compliant notice letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO/AMC should specifically 
request that the Veteran provide 
sufficient information and authorization 
to obtain all medical records from the 
physician who evaluated his GERD, as 
referenced by him in a December 2008 
letter attached to his substantive 
appeal.

2.   The RO/AMC should schedule the 
Veteran for an appropriate VA examination 
to determine the current nature and 
severity of his service-connected GERD. 
The entire claims file must be provided 
to the examiner, and the examination 
report should reflect consideration of 
the Veteran's documented medical history 
and assertions.  All indicated tests 
should be accomplished and all clinical 
findings reported in detail.

The examiner should clearly identify all 
symptoms pertaining to the Veteran's 
service-connected GERD, to include a 
thorough description of the frequency, 
duration, and severity of the symptoms.  
Findings provided should be responsive to 
the rating criteria.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim for 
a higher initial rating for GERD in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication should 
include consideration of whether "staged 
rating," pursuant to Fenderson (cited to 
above), is appropriate.
 
4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


